DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/14/2022 have been fully considered but they are not persuasive. 
With respect to Robertson, applicant argument that in Robertson the bleed air and removal lines of Robertson do not prevent the gas turbine assembly of the first design from being mounted on the foundation is not persuasive because in Robertson, the conduit (74) which are the bleed air and removal lines are removed from the combustor in order to facilitate the installation of the gas turbine engine of the first design on the foundation (para. 0029).
Applicant also argued that Sancewich does not teaches the added limitation to claim 5. Examiner respectfully disagrees because as clearly shown in Fig. 1 and the annotated FIG. 1 below, the bleed air and removal lines do not interfere with the foundation. 
Further is noted that the limitations: “is configured to avoid interference with a foundation on which the gas turbine is mounted” is statement of an intended use or functional limitations; the gas turbine of Sancewich is capable of performing the function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically applicant states in claim 5 that: “wherein the characteristic is configured to avoid interference with a foundation on which the gas turbine is assembled”. Nowhere in the specification as originally filed is this limitation found, nor was it in the initial claims as filed; the drawings do not suggest the claimed subject matter. On the contrary, Applicant states in the specification as originally filed on page 2: “Thanks to the changes which are made to the bleed air and/or removal lines, it is prevented effectively that the gas turbine assembly collides with a foundation which is fundamentally 35 unsuitable for receiving the gas turbine assembly” [it is noted from applicant specification that changes such as reduction of the external diameter (external diameter being a characteristic as defined in the claim) of the bleed air or removal lines is what causes the gas turbine engine to not interfere with the foundation]. This teaches away from what Applicant is currently claiming. Thus, the originally filled disclosure does not reasonably convey to one of ordinary skill in the art that applicant was in possession of the invention as now presented/claimed at the time of filing of the instant application. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (US 2010/0162726 A1) hereinafter Robertson.
Regarding claim 1, Robertson teaches a method for installing a gas turbine of a first design at a position of an existing power plant at which position a gas turbine assembly of a second design was previously installed on a foundation (16) (Fig. 1, paras. 0027-0030) which is designed specifically for said second design (paras. 0027-0030), the gas turbine engine assembly of the first assembly comprising: a housing (Fig. 1), a compressor (18), a combustor chamber (20), a gas turbine (22) (Fig.1 , para. 0030) and a plurality of bleed air and/or removal lines (74) which are routed on the outside along the housing (para. 0029, Fig. 2) and which prevents the gas turbine assembly of the first design from being mounted on the foundation, the method comprising:
in a first step changing at least one of the plurality of bleed air and removal lines of the gas turbine assembly of a first design of the first design to make it possible to mount the gas turbine engine assembly of the first design on the foundation (para. 0029);
in a second step installing the changed gas turbine assembly of the first design on the foundation (para. 0025: the foundation is applicable to any power system; see also paras. 0026-0030).
Regarding claim 2, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches the first step is carried at different location than the second step (paras. 0027-0030).
Regarding claim 3, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches the changes which are carried out in the first step comprises a movement of position and or a change in a shape of line section of at least one of the plurality of bleed air and removal lines (paras. 0027-0030).
Regarding claim 4, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches changes to the housing of the gas turbine assembly performed within the context of the first step in the form of a decrease in size of housing flanges (Figs. 1-2, paras. 0027-0030).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sancewich et al. (US 2014/0123680 A1).
Regarding claim 5, Sancewich teaches a gas turbine assembly comprising at least a housing (30) (Fig. 1, para. 0037) which extends in a longitudinal direction, a compressor (22), a combustor chamber (24) and a gas turbine (26) which are arranged behind one another in the longitudinal direction (Fig. 1, para. 0036 and Sancewich annotated FIG. 1 below), and 
a plurality of bleed air and removal lines (para. 0036, Fig. 1) which are routed on the outside along the housing, in each case have at least one line section which extends in the longitudinal direction and substantially parallel to the housing (Fig. 1) and are connected on the end side via housing flanges to the housing (Sancewich annotated FIG. 1 below),
wherein at least some of the plurality of bleed air and removal lines comprises a characteristic comprising: a non-constant external diameter (Sancewich annotated FIG. 1 below) and/or a plurality of lines sections which extends in the longitudinal direction and substantially parallel to the housing (Fig. 1), and
wherein is configured to avoid interference with a foundation on which the gas turbine assembly is mounted (as shown in Fig. 1 and annotated FIG. 1 below, the bleed air and removal lines do not interfere with the foundation on which the gas turbine assembly is mounted).


    PNG
    media_image1.png
    602
    798
    media_image1.png
    Greyscale



Regarding claim 6, Sancewich teaches all the claimed limitations as stated above in claim 5. Sancewich further teaches at least some of the bleed air and removal lines have in the region of the combustion chamber and/or the gas turbine a line section with a smaller external diameter than in other line sections and/or a line section which extends in the longitudinal direction and substantially parallel to the housing, the longitudinal axis of which is arranged closer to the housing than the longitudinal axis of another section of the same line which extends in the longitudinal direction and substantially parallel to the housing (Sancewich annotated FIG. 1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745  



/Christopher Verdier/Primary Examiner, Art Unit 3745